[Cite as In re Z.W., 2021-Ohio-3412.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                  JUDGES:
IN THE MATTER OF:                                 Hon. Craig R. Baldwin, P. J.
                                                  Hon. John W. Wise, J.
        Z.W.                                      Hon. Patricia A. Delaney, J.

        Dependent Child                           Case No. 2021CA0015

                                                  OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Court of Common Pleas,
                                               Juvenile Division, Case No. 21830070


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        September 27, 2021



APPEARANCES:

For Appellant Mother                          For Appellee CCJFS

JEFFREY A. MULLEN                             SARA R. CHISNELL
PUBLIC DEFENDER OFFICE                        COSHOCTON COUNTY JFS
239 North Fourth Street                       725 Pine Street
Coshocton, Ohio 43812                         Coshocton, Ohio 43812
Coshocton County, Case No. 2021CA0015                                                 2


Wise, J.

      {¶1}   Appellant, Q.C., appeals the decision of the Coshocton County Court of

Common Pleas, Juvenile Division, which terminated Appellant’s parental rights and

granted Coshocton County Department of Job and Family Services’ (“Agency”) motion

for permanent custody of Z.W. The following facts give rise to this appeal.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   Z.W. was born on August 23, 2015. Appellant is the biological mother of

Z.W., and G.W. is the natural father of Z.W.

      {¶3}   On October 17, 2018, the Agency made a request for an ex parte order for

temporary custody of Z.W. The trial court granted the order on the same day.

      {¶4}   On October 18, 2018, the Agency filed a complaint alleging Z.W. was a

dependent and neglected child due to drug usage of the parents, domestic violence by

the parents, parental mental health issues, unstable living conditions, and the parents’

prior history of non-compliance with the Agency. The Agency also requested visitation be

at the discretion of the Agency and that the parents comply with the Agency.

      {¶5}   On February 22, 2019, the trial court made a finding Z.W. was dependent

and ordered continued custody with the Agency. The trial court ordered Z.W.’s parents to

comply with the terms of the case plan, including completing an assessment at Coshocton

Behavioral Health Choices and submit to all drug screenings.

      {¶6}   Appellant tested positive for Percocet in December of 2019, and for

methamphetamine, amphetamine, and fentanyl on March 13, 2020, seven days prior to

giving birth to Z.W.’s sibling, Appellant’s third child. When Tuscarawas County Juvenile
Coshocton County, Case No. 2021CA0015                                                    3


and Family Services attempted to gain custody of the baby, Appellant hid the baby away

in Coshocton County.

      {¶7}   On June 11, 2020, the Agency filed a motion for permanent custody of Z.W.

      {¶8}   On October 23, 2020, the trial court held a hearing on the motion for

permanent custody. G.W. was not present at the hearing.

      {¶9}   At the hearing, caseworker Chelsea Distelhorst testified first. Distelhorst

testified she was employed by the Agency as an intake caseworker and was previously

an ongoing worker for Z.W. The Agency received allegations that Appellant was

hallucinating, acting paranoid, that she had been evicted from her apartment, and that

there had been incidents of domestic violence between Appellant and G.W. While the

police department was questioning Appellant, she was arrested for possessing an illegal

substance. Appellant reported to intake worker Lauren Basham that she was afraid for

her life, that G.W. was beating her, and that he abused Z.W.

      {¶10} Distelhorst also testified that the Agency received temporary custody of

Z.W. on October 17, 2018, and was unable to place Z.W. with her grandmothers as both

had criminal histories. Z.W. was placed with the Kittrell family, but was shortly relocated

to another family, the Morton’s.

      {¶11} Distelhorst continued that on December 5, 2018, the Agency completed a

case plan for Appellant to cooperate with all home visits, cooperate with the Agency and

maintain plan goals, submit to unannounced random drug screens, complete assessment

at Coshocton Behavioral Health Choices and follow all recommendations, obtain

employment and housing, attend supervised visitation with Z.W., and protect Z.W. from

further abuse and neglect.
Coshocton County, Case No. 2021CA0015                                                    4


      {¶12} The case plan for G.W. was to cooperate with in-home visits, complete

behavior health assessments and follow recommendations, submit to random drug

screen, attend supervised visits, obtain employment and housing, and protect Z.W. from

abuse and neglect. The agency was unable to review the case plan with G.W. but did

with Appellant.

      {¶13} On December 19, 2018, Appellant tested positive for methamphetamines.

      {¶14} In December of 2018, Appellant completed her behavioral health

assessment in January of 2019. G.W. completed his assessment in May of 2019, but

never followed up on recommendations. G.W. was unable to provide verification of

employment but was living at home with his mother.

      {¶15} Appellant completed her behavioral health assessments and followed

through on the recommendations. After her discharge from the behavioral health

program, Appellant was sporadic in contacting the Agency.

      {¶16} In the winter of 2019 she started missing visits, and in February she brought

Greg to a visit even though he was not permitted.

      {¶17} Distelhorst testified Angela King, Z.W.’s godmother, contacted the Agency

to become a temporary foster parent for Z.W. King indicated to Distelhorst that she has a

relationship with Appellant and Appellant’s mother. The Agency said they would move

Z.W. for a permanent placement but did not want to continue moving her from place to

place unless in an attempt to establish some permanency. King was not willing to be

considered for kinship placement during her first contact with the Agency.

      {¶18} Z.W. was moved about a month after the Agency spoke with King. The

Agency did not consider King for either kinship placement or foster placement at that time.
Coshocton County, Case No. 2021CA0015                                                      5


       {¶19} Z.W. was removed from the Morton’s home in February of 2019 for ongoing

behavioral issues and placed with Lora Beamer in March of 2019. Beamer lived closer to

Appellant at this time.

       {¶20} Appellant’s mother attempted to have a home safety audit to attempt

placement of Z.W. with Appellant’s mother. However, Appellant’s mother never followed

through as her attorney advised her not to go through with it at that time.

       {¶21} On March 19, 2019, Appellant had a second child.

       {¶22} The Agency had a hearing where G.W. admitted he was abusing Percocets.

       {¶23} In May of 2019, Tuscarawas County ordered a hair follicle test. G.W. tested

positive for THC and methamphetamines. Appellant refused the test, stating it was

against her religion to cut her hair. A refusal to take a drug test is considered a positive,

and Appellant's visitation through Tuscarawas County was terminated. However,

Appellant’s visitation through Coshocton County was still occurring.

       {¶24} On June 23, 2019, the case plan was amended to remove G.W. for his non-

compliance.

       {¶25} Next, Natalie Kolb testified she was employed at the Agency and took over

duties of ongoing caseworker for Z.W. when Distelhorst changed positions in August of

2019. At the time Kolb assumed the ongoing caseworker role, Appellant was employed,

living with her mother, and completed her behavioral assessments.

       {¶26} During Kolb’s first home visit, Appellant was lying in her room and said she

had been ill. Appellant believed her C-section scar was infected and implied that she was

pregnant.
Coshocton County, Case No. 2021CA0015                                                  6


      {¶27} Appellant became inconsistent with her drug screens, only taking them

when the Agency could get in touch with her. In November she missed a visit with Z.W.,

which was a no-call, no-show visit.

      {¶28} In December of 2019, Appellant took a drug test that day. She tested

negative for controlled substances, but the test disclosed that Appellant was pregnant.

After this, Appellant started missing visits with Z.W. and stopped her mental health

counseling. Appellant did attend her parenting classes in Tuscarawas County, but was

not successfully discharged from the program due to the lack of coursework she

completed.

      {¶29} In January of 2020, Tuscarawas County was granted permanent custody of

Appellant’s second child because of a domestic violence incident reported to law

enforcement. Appellant and G.W. were living together when an argument started. Mr.

Belt, G.W.’s mother’s husband, tried to get them to stop, but then G.W. attacked

Appellant. Belt stepped in to stop the attack, and G.W. threw Belt through a window.

      {¶30} Appellant missed her February visit with Z.W.

      {¶31} During her March visitation, Appellant had sores on her skin and a green

tint to her skin. Appellant, while pregnant at the March visit, tested positive for

methamphetamine, amphetamines, and fentanyl. A week later she gave birth to her third

child. The Agency turned the baby over to Tuscarawas County Juvenile and Family

Services custody. At this point, Appellant stopped contacting the Agency.

      {¶32} In June of 2020, Appellant was drug screened at her reunification hearing

with her third child and tested positive for methamphetamines and amphetamines.
Coshocton County, Case No. 2021CA0015                                                     7


       {¶33} On June 10, 2020, G.W. and Appellant overdosed and had to be brought

back to life with several doses of Narcan.

       {¶34} Appellant’s only contact with the Agency since March of 2020, was a voice

mail on August 31, 2020, stating she was receiving services at Spero Health in Zanesville,

but Appellant could not be reached to sign a release to confirm treatment.

       {¶35} The Agency has attempted numerous times to establish contact with

Appellant since March but has been unable to establish contact.

       {¶36} Z.W. was moved to be placed with the Young family. At the time of

placement, King was not available for placement as a foster home, nor did she make

herself known as a potential kinship home.

       {¶37} Z.W. has stated she is happy with the Youngs but has not verbalized that

she wants to live there.

       {¶38} Kolb testified that had G.W. and Appellant completed the case plan,

reunification would have been possible, and that Z.W. will positively benefit from adoption.

       {¶39} The week of the hearing, King contacted the Agency. Kolb was told that

King did not have an open home at the time of Z.W.’s last placement. The Agency did not

confirm with King if she had changed her mind regarding kinship placement.

       {¶40} Next, Denise Nelson testified she works for the Agency in the intake unit,

trained in interviews with sexual abuse victims. Nelson interviewed Z.W. about an

allegation of sexual abuse. Z.W. arrived at the Agency and was frantic, clinging to her

foster parent, Lora Beamer, afraid Appellant was at the Agency. When Nelson was able

to interview Z.W., Z.W. stated she was sexually abused by Beamer’s fourteen year-old
Coshocton County, Case No. 2021CA0015                                                    8


son. This investigation was turned over to law enforcement and was still open at the time

of the hearing.

       {¶41} Next, Dr. Gary Wolfgang testified he is a licensed psychologist and licensed

clinical counselor for the Agency. He testified he met with Appellant but had no contact

with G.W. Dr. Wolfgang expressed that Appellant had multiple manifestations of mental

and emotional disorders, he had concerns over drug use, concerns of her relationship

with G.W., he heard allegations of not taking her child to the doctor when the child was

sick, that Appellant and G.W. were evicted, and that Appellant stored pills in Z.W.’s sock

which was found on the floor.

       {¶42} Appellant had been found with a kitchen knife and exhibiting delusional

symptoms. Appellant tested positive for Methamphetamines in March of 2018. During her

first interview, she was very chatty but disjointed. Her thoughts were not aligned, and she

would interrupt an answer to go into an angry speech about various wrongs that had been

done to her by extended family, in-laws, or the Agency.

       {¶43} She blamed her drug use of opiates on attempting to dull pain and use of

methamphetamines to stay awake. She eventually claimed ownership of pills found in her

bag, though she initially said G.W.’s mother planted them there to get her in trouble.

       {¶44} In January of 2020, when Dr. Wolfgang interviewed Appellant, Appellant

was seven months pregnant. Appellant reported she had not started medical care until

she was already four months pregnant. She stated she used drugs, mostly

methamphetamines, throughout this period to varying levels of intensity.

       {¶45} Z.W. had speech and developmental displays which were of some concern.

Appellant did not believe it was due to Appellant’s drug use.
Coshocton County, Case No. 2021CA0015                                                     9


       {¶46} Appellant began mental health treatment in the spring of 2018. She missed

a number of appointments and then stopped going altogether a few months later. While

she was in treatment she was medicated, but she unilaterally stopped her medication.

After she stopped her medication, she reported having “brain zaps.” She also has

numerous symptoms of mania and hypomania and has a history of methamphetamine

use. Her reaction after dropping her meds could not be attributed specifically to any one

of these habits.

       {¶47} Next, John Turley testified he is employed by the Coshocton Behavioral

Health Choices as a social worker for over five years. Turley completed Appellant’s

behavioral health assessment on December 12, 2018. The assessment was designed to

gather background information on Appellant to evaluate Appellant’s needs. Turley

recommended individual counseling and drug screens.

       {¶48} Appellant partially complied with the recommendations. She attended eight

appointments and missed four. She completed fifteen drug screens testing positive for

benzodiazepines once. She did not produce a prescription for benzodiazepines.

       {¶49} Jeanette Moll then testified she is guardian ad litem for the Common Pleas

Court of Coshocton County, Juvenile Division. Moll is the guardian ad litem for Z.W. Moll

testified G.W. had not attempted at all to work the case plan. Moll continued that Appellant

had tried to work the case plan in the beginning but had since given up.

       {¶50} Moll is unaware of any appropriate kinship placement available. Moll

believes neither parent is able to provide an adequate and permanent home for Z.W. Z.W.

is in need of legally secure and permanent placement with the Agency.
Coshocton County, Case No. 2021CA0015                                                   10


       {¶51} Next, Angela King testified that she is a certified foster-to-adopt parent in

Franklin County. Z.W. is King’s goddaughter.

       {¶52} In January of 2019, King contacted the Agency to attempt to get Z.W. placed

as a foster child in her home. At the time King was in between jobs and was unable to

agree to kinship care.

       {¶53} When Z.W. was being moved from the Beamer residence, King reached out

to try and get Z.W. placed in her home. King offered to take Z.W. under foster care, but

the Agency refused because they were looking for permanent placement. While testifying,

King expressed her willingness to commit to long term placement for Z.W.

       {¶54} King produced a letter of recommendation from Roberta White, the foster

networks therapist, recommending King as a foster parent.

       {¶55} Under cross-examination, King testified she was under investigation by

Child Protective Services, but was cleared of the allegation her home was unsafe. King

is in regular contact with Appellant’s mother.

       {¶56} Appellant then testified she is currently living with her mother, and that she

no longer has a romantic relationship with G.W. She further testified that her visitations

with Z.W. were very good into 2019, and that Z.W. was excited to see her.

       {¶57} After Appellant’s third child was born, Appellant says the drug screen had

her name spelled wrong, and that it couldn’t have been her drug screen. Appellant

continued that three days later she had a clean drug screen from a different doctor. As a

result of the positive drug screen, Appellant’s visitations with Z.W. were discontinued.

Appellant also testified that she did not miss the appointments, but that the Agency
Coshocton County, Case No. 2021CA0015                                                       11


canceled them because of COVID and the guardian ad litem’s recommendation because

of her positive drug screen.

       {¶58} Appellant then states the report that she and G.W. overdosed in a car and

had to receive Narcan was false, that she never received Narcan. She said she was with

G.W. when he overdosed. They were on the way to Dollar General and G.W. overdosed.

Police knocked on Appellant’s window, and she rolled down the window to speak with

them. G.W. was unconscious, slumped over the steering wheel. Officers removed G.W.

from the car and administered Narcan.

       {¶59} Appellant then expressed her desire for Z.W. to be placed with Angela King.

King is a certified foster parent, and Appellant believes King will be able to raise Z.W. until

she is eighteen, that she has a job and can provide stability for Z.W.

       {¶60} On cross-examination, Appellant said she was not involved in any domestic

violence incidents, that she did not take any drugs, nor call for help when G.W. overdosed,

and if she were drug screened on the date of the hearing she would probably test positive

for benzodiazepines.

       {¶61} On April 1, 2021, the trial court issued a judgment entry granting Appellee’s

Motion for Permanent Custody and placing Z.W. into permanent custody of the Agency.

                                    ASSIGNMENT OF ERROR

       {¶62} Thereafter, Appellant timely filed her notice of appeal. She raises the

following Assignment of Error:

       {¶63} “I. THE TRIAL COURT’S JUDGMENT WAS AN ABUSE OF DISCRETION.
Coshocton County, Case No. 2021CA0015                                                     12


                                                 I.

       {¶64} In Appellant’s first Assignment of Error, Appellant argues the trial court

abused its discretion by not placing Z.W. with King as a kinship placement. We disagree.

       {¶65} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence. R.C. §2151.414(B)(1). Clear and convincing

evidence is that evidence “which will provide in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an issue

must be clear and convincing, a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite degree

of proof.” Id. at 477, 120 N.E.2d 118. If some competent, credible evidence going to all

essential elements of the case supports the trial court’s judgment, an appellate court must

affirm the judgment and not substitute its judgment for that of the trial court. C.E. Morris

Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶66} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal vs. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984). Deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evidence in the parties’

demeanor and attitude that does not translate to the record well.” Davis v. Flickinger, 77

Ohio St.3d 415, 419, 1997-Ohio-260, 674 N.E.2d 1159.
Coshocton County, Case No. 2021CA0015                                                     13


       {¶67} This Court set forth a trial court’s analysis of a permanent custody motion

in In the Matters of: A.R., B.R., W.R., 5th Dist. Stark Nos. 2018CA00091, 2018CA00097,

2018CA00098, 2019-Ohio-389. When deciding a motion for permanent custody a trial

court must follow guidelines provided in R.C. §2151.414. R.C. §2151.414(A)(1) mandates

the trial court schedule a hearing and provide notice upon filing of a motion for permanent

custody of a child by a public children services agency or private child placing agency

that has temporary custody of the child or has placed the child in long-term foster care.

       {¶68} R.C. §2151.414(B) authorizes the juvenile court to grant permanent custody

of the child to the public or private agency if the court determines, by clear and convincing

evidence, it is in the best interest of the child to grant permanent custody to the agency,

and that any of the following apply: (a) the child is not abandoned or orphaned, and the

child cannot be placed with either of the child’s parents within a reasonable time or should

not be placed with the child’s parents; (b) the child is abandoned; (c) the child is orphaned

and no relatives of the child are able to take permanent custody; or (d) the child has been

in the temporary custody of one or more public children’s services agencies or private

child placement agencies for twelve or more months of a consecutive twenty-two month

period.

       {¶69} Therefore, R.C. §2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

§2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.
Coshocton County, Case No. 2021CA0015                                                   14


      {¶70} In the case sub judice, the trial court found they granted the Agency

Emergency Temporary Custody of the Child on October 17, 2018 satisfying R.C.

§2151.414(B)(1)(d) as Z.W. has been in the custody of the Agency for longer than twelve

(12) of the last twenty-two (22) consecutive months. Pursuant to R.C. §2151.414(B)(1)(a),

the trial court also found Z.W. could not be placed with either of the parents within a

reasonable time or should not be placed with Z.W.’s parents.

      {¶71} In making this decision, the trial court must consider the factors of R.C.

§2151.414(E), which states, in relevant part:

             (E) In determining at a hearing held pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353 of the

      Revised Code whether a child cannot be placed with either parent within a

      reasonable period of time or should not be with the parents, the court shall

      consider all relevant evidence. If the court determines, by clear and

      convincing evidence at a hearing held pursuant to division (A) of this section

      or for purposes of division (A)(4) of section 2151.353 of the Revised Code

      that one or more of the following exist as to each of the child’s parents, the

      court shall enter a finding that the child cannot be placed with either parent:

             (1) Following the placement of the child outside the child’s home and

      notwithstanding reasonable case planning and diligent efforts by the agency

      to assist the parents to remedy the problems that initially caused the child

      to be placed outside the home, the parent has failed continuously and

      repeatedly to substantially remedy the conditions causing the child to be

      placed outside the child’s home. In determining whether the parents have
Coshocton County, Case No. 2021CA0015                                                   15


     substantially remedied those conditions, the court shall consider parental

     utilization of medical, psychiatric, psychological, and other social and

     rehabilitative services and material resources that were made available to

     the parents for the purpose of changing parental conduct to allow them to

     resume and maintain parental duties.

            (2) Chronic mental illness, chronic emotional illness, intellectual

     disability, physical disability, or chemical dependency of the parent that is

     so severe that it makes the parent unable to provide an adequate

     permanent home for the child at the present time and, as anticipated, within

     one year after the court holds the hearing pursuant to division (A) of this

     section or for the purposes of division (A)(4) of section 2151.353 of the

     Revised Code;

            (3) The parent committed any abuse as described in section

     2151.031 of the Revised Code against the child, caused the child to suffer

     any neglect as described in section 2151.03 of the Revised Code, or

     allowed the child to suffer any neglect as described in section 2151.03 of

     the Revised Code between the date that the original complaint alleging

     abuse or neglect was filed and the date of the filing of the motion for

     permanent custody;

            (4) The parent has demonstrated a lack of commitment toward the

     child by failing to regularly support, visit, or communicate with the child when

     able to do so, or by other actions showing an unwillingness to provide an

     adequate permanent home for the child;
Coshocton County, Case No. 2021CA0015                                                    16


              ***

              (16) Any other factor the court considers relevant.

       {¶72} In determining whether the child can be placed with either parent within a

reasonable time, the court stated that it had considered all relevant evidence and all

factors specifically enumerated in R.C. §2151.414(E). Based on the testimony presented,

the trial court found that the minor child had been in temporary custody of the Agency for

more than twelve months out of a consecutive twenty-two month period.

       {¶73} The trial court further found that efforts made by the Agency to work with

the parents of Z.W. have been reasonable and appropriate and were consistent with

Z.W.’s best interest. The Agency used reasonable efforts to prevent the removal of Z.W.

from the home, to remedy the conditions that led to removal of Z.W., and to make it

possible for Z.W. to return home. Specifically, the trial court found these reasonable

efforts based on the following actions taken by the Agency: facilitation of visits with

Appellant, foster placement, and case planning for both G.W. and Appellant.

       {¶74} “The discretion which the juvenile court enjoys in determining whether an

order of permanent custody is in the best interest of a child should be accorded the utmost

respect, given the nature of the proceeding and the impact the court’s determination will

have on the lives of the parties concerned.” In re Mauzy Children, 5th Dist. No.

2000CA0024, 2000 WL 1700073 (Nov. 13, 2000), citing In re Awkal, 95 Ohio App.3d 309,

316, 642 N.E.2d 424 (8th Dist. 1994).

       {¶75} In determining the best interest of the child at a permanent custody hearing,

R.C. §2151.414(D)(1) requires the trial court must consider all relevant factors, including,

but not limited to the following:
Coshocton County, Case No. 2021CA0015                                                       17


               (a) The interaction and interrelationship of the child with the child’s

      parents, siblings, relatives, foster caregivers and out-of-home providers,

      and any other person who may significantly affect the child;

               (b) The wishes of the child, as expressed directly by the child or

      through the child’s guardian ad litem, with due regard for the maturity of the

      child;

               (c) The custodial history of the child, including whether the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two month period, or the child has been in the

      temporary custody of one or more public children services agencies or

      private child placement agencies for twelve or more months of a

      consecutive twenty-two month period and, as described in division (D)(1) of

      section 2151.413 of the Revised Code, the child was previously in the

      temporary custody of an equivalent agency in another state;

               (d) The child’s need for a legally secure permanent placement and

      whether that type of placement can be achieved without a grant of

      permanent custody to the agency;

               (e) Whether any of the factors in divisions (E)(7) to (11) of this section

      apply in relation to the parents and child.

      {¶76} No one element is given greater weight or heightened significance. In re

C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816.
Coshocton County, Case No. 2021CA0015                                                        18


       {¶77} “A child’s best interest are served by the child being placed in a permanent

situation that fosters growth, stability, and security. In re P.S., 5th Dist. Licking No. 16-CA-

11, 2016-Ohio-3489, ¶57. A relative’s willingness to care for the child does not alter the

court’s considerations in deciding permanent custody. Id. As such, a trial court need not

consider placing a child with a relative prior to granting permanent custody to an agency.

In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532.

       {¶78} In In re Schaefer, the Supreme Court of the State of Ohio clarified a trial

court’s duty does not include finding by clear and convincing evidence that no suitable

relative was available for placement. Id. “The statute does not make the availability of a

placement that would not require a termination of parental rights an all-controlling factor.

The statute does not even require the court to weigh that factor more heavily than other

factors.” Id at ¶64.

       {¶79} The trial court’s decision indicates it considered the best interest of the child.

The trial court concluded the child’s need for legally secure placement could not be

achieved without awarding permanent custody to the Agency. Upon review of the entire

record, it is clear that the record supports the trial court’s finding that granting the motion

for permanent custody is in the child’s best interest.

       {¶80} Appellant and G.W. exposed Z.W. to the parents’ substance abuse, lack of

stable housing, domestic violence, and mental health issues. Appellant stored pills in

Z.W.’s socks, G.W. overdosed in a vehicle, having to receive Narcan, right next to

Appellant. Appellant denies overdosing as well, but confirms she never sought help for

G.W. G.W. never participated in the Agency’s case plan and had to be dropped.

Appellant, failed to successfully complete the Agency’s case plan. If Z.W. is returned to
Coshocton County, Case No. 2021CA0015                                                    19


Appellant or G.W., Z.W. is at risk for abuse and neglect. Z.W. has established a significant

bond with the foster family. The Agency also explored placing Z.W. with Angela King.

King initially expressed interest as a compensated foster provider but was not in a position

to provide uncompensated kinship care. King has not had contact with Z.W. since 2018,

and did not come forward in a timely manner.

       {¶81} The guardian ad litem recommended permanent custody be granted to the

Agency because Z.W. could not be safely reunited with the parents.

       {¶82} For the reasons set forth above, we find that the trial court’s determination

that permanent custody to the Agency was in the children’s best interest was based upon

competent, credible evidence.

       {¶83} Appellant’s sole Assignment of Error is overruled.

       {¶84} For the foregoing reasons, the judgment of the Court of Common Pleas,

Juvenile Division of Coshocton County, Ohio, is hereby affirmed.


By: Wise, J.

Baldwin, P. J., and

Delaney, J., concur.




JWW/br 0923